Citation Nr: 1327994	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  11-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the RO which, in part, denied service connection for PTSD.  A hearing at the RO before the undersigned was held in June 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he suffers from PTSD due to two traumatic events that occurred while serving as a military police (MP) officer in Vietnam.  The Veteran testified that the first incident involved the accidental shooting of a Vietnamese policeman by another MP while on guard duty outside MACV Headquarters in Saigon.  The Veteran testified that the incident took place within the first month or two after he arrived in Vietnam while he was assigned to the 718th MP Bn.  (T p. 1-5).  

The Veteran testified that shortly after that incident, he was sent to Okinawa for additional training as a dog handler, and that he was subsequently reassigned to the 6th Bn, 71st Artillery (Arty) in Nha Trang.  The Veteran and a few other soldiers were drinking in a tent one night, when one of the soldiers pointed a weapon at another soldier and it accidentally discharged, shooting the soldier in the face.  The Veteran reported that this incident occurred in late 1966 or earlier 1967, and that the injured soldier, who's name might have been Garcia, survived the accident but that his jaw was blown off.  (T p. 4).  

The Veteran's service personnel records showed that he arrived in Vietnam on May 9, 1966, and was initially assigned to Company C, 716th MP Bn.  He was reassigned to the 212th MP Co on July 12, 1966, and to Battery D, 6th Bn, 71st Arty on August 17, 1966.  The Veteran departed Vietnam in May 1967.  

In this case, the Board notes that while the RO attempted to confirm the first stressor, it does not appear that any action was undertaken to confirm the second stressor.  Based on the Veteran's testimony and the information provided in his stressor statement, a search of unit records for Btry D, 6th Bn, 71st Arty should be undertaken to attempt to confirm the accidental shooting of a unit member in Nha Tran for the period from December 1966 through February 1967.  

Concerning the first stressor, although the Veteran indicated that the incident took place around August 1966, he has repeatedly stated that it occurred when he was assigned to the 716th MP Bn.  Given his recent testimony that the incident occurred within the first two months after he arrived in Vietnam, and the fact that he was assigned to the 716th MP Bn only from May to July 12, 1966, the Board finds that initial search was inadequate and that an additional search of unit records for the specific and limited time that he was assigned to that unit should be undertaken.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to attempt to confirm the Veteran's alleged stressor incidents; 1) that a Vietnamese policeman was accidentally shot by another MP from the 716th MP Bn sometime between May 9th and July 12, 1966, and; 2) that a soldier from Btry D, 6th Bn, 71st Arty was accidentally shot in the face by another soldier sometime between December 1966 and February 1967, in the manner the Veteran described.  

2.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

